DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application 
2.	This instant Office Action is in response to RCE (Request for Continued Examination)   filed on 2/24/2021.
3.	Claims 3-4 are currently cancelled. 
4.	Claims 1-2 and 5-16 are numbered accordingly are allowed herein. 
5.	This Office Action is made Notice of Allowance.
Response to Arguments
6.	Applicant’s arguments regarding the amendment filed on 2/24/2021 have been fully considered; however in light of Applicant’s amendment that distinguish over the applied prior art references and produced allowable subject matter the arguments are considered moot and Notice of Allowance is issued herein. 
Allowable Subject Matter
1.	Claims 1-2 and 5-16 are allowed herein and numbered accordingly. 
2.	As to Independent Claims 1, 7, 9, and 15 the limitations recited in the claims along with its dependent claims are allowed because in combination with their dependent claims the closest prior arts, Lee et al. US 20150271790 teaches in Section [0037] a size of control channel matched with DCI format varies; Section [0043] UE search common search space for DCI format; Section [0070] payload size of DCI format varies according to uplink bandwidth; the prior art, Lee et al. US 20190297604 hereafter Lee II teaches in Section [0058] DCI formats the prior art, Yiu et al. US 20190044689 teaches Fig. 4a (Initial BWP comfiguration-404), Figs. 7 & 8 (Depicts BWP configuration with various fields for uplink and downlink BWP), Section [0026] The UE receives PDSCH/PUSCH schedule within active BWP; Section [0182] If a bandwidth part indicator field is configured in DCI format 1_1, the bandwidth part indicator field value indicates the active DL BWP, and if a bandwidth part indicator field is configured in DCI format 0_1, the bandwidth part indicator field value indicates the active UL BWP, from the configured UL BWP set, for UL transmissions; the prior art Kim et al. US 20130010714 teaches in Section [0010] UL DCI configuration method for supporting UL fallback; Section [0018] The size of the DCI may also be adjusted for DCI formats whose payload sizes slightly change according to the bandwidth; Section [0125] In LTE-A, it is possible to consider full-ranged DCI format sizes (or a full range of DCI format sizes) including the largest unified DCI format sizes, regardless of the UE-specific CC conditions; When the full-ranged DCI format sizes are taken into consideration, DCI payload sizes may be classified into a specific number of containers (for example, 2 to 4 DCI sizes) over DCI formats taking into consideration all system bandwidths and all transmission modes; Section [0136] The DCI payload size of each DCI format may vary depending on the bandwidth due to fields (for example, an RA field and a resource allocation field) which vary depending on the bandwidth.
	However Lee, Lee II, Yiu and in further view of Kim for Claims 1 and 9 do not render obvious in combination with other limitations in the independent claim the claim elements Transmitting control information for scheduling a physical uplink shared channel (PUSCH) using a non-fallback DCI in a first DCI format having a first payload size based on an active uplink (UL) bandwidth part (BWP): and control information for scheduling a physical downlink shared channel (PDSCH) using a non-fallback DCI in a second DCI format having a second payload size based on an active downlink (DL) bandwidth part (BWP) and control information for scheduling a PDSCH or a PUSCH using a user-specific search space using a fallback DCI in a third DCI format having a third payload size based on the active DL BWP: and control information for scheduling a PDSCH or a PUSCH using a common search space using a fallback DCI in a fourth DCI format having a fourth payload size based on an initial downlink (DL) bandwidth part (BWP) and control information related to at least one of: identifying a slot format or pre-emption notification information, in a DCI format for use in a common search space having a payload size equal to one of a first, second, third or fourth payload sizes, wherein at most four different DCI payload sizes are used during a slot, the four different DCI payload sizes including the first payload size, the second payload size, the third payload size, and the fourth payload size.
However Lee, Lee II, Yiu and in further view of Kim for Claims 7 and 15 do not render obvious in combination with other limitations in the independent claim the claim elements receiving a transmission; performing a blind decoding of a candidate time-frequency resource portion of the transmission by: selecting a first DCI payload size for a first DCI format for physical uplink shared channel (PUSCH) information in a non-fallback DCI, the first payload size for the first DCI format based on an active uplink (UL) bandwidth part (BWP)
selecting a second DCI payload size for a second DCI format for physical downlink shared channel (PDSCH) information in a non-fallback DCI, the second payload size for the second DCI format based on an active downlink (DL) BWP: selecting a third DCI payload size for a third DCI format for PDSCH information or PUSCH information in a user-specific search space in a fallback DCI, the third payload size for the third DCI format based on the active DL BWP:
selecting a fourth DCI payload size for a fourth DCI format for PDSCH information or PUSCH information in a common search space in a fallback DCI, the fourth payload size for the fourth DCI format based on an initial downlink (DL) bandwidth part (BWP) and selecting a DCI payload size equal to one of the first, second, third or fourth DCI payload sizes for control information that relates to slot format information or pre-emption notification information in a common search space, wherein at most four different DCI payload sizes are used during a slot, the four different DCI payload sizes including the first DCI payload size, the second DCI payload size, the third DCI payload size, and the fourth DCI payload size.
Therefore, the prior arts on record and further search on prior arts, fail to teach, alone or in combination the above mentioned claimed features along with other limitations as recited are allowed. 
The Examiner note that the entirety of each independent claims are the subject matter that renders each of the claims allowable, not solely the emphasized portion above. The dependent claims are allowable for at least the limitations of the corresponding parent independent claim (and/or their own required limitations).
Furthermore, for claims 1-2 and 5-16 each meet the provisions of 35 U.S.C. 101 and relevant provisions of 35 U.S.C. 112 in the context of an allowance. Therefore, claims 1-2 and 5-16 are allowed (as previously addressed).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


March 24, 2021
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477